Citation Nr: 1633098	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  12-00 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a cervical spine condition also claimed as secondary to the service-connected status post discectomy L5-S1 with residual loss of motion, residual scarring, and degenerative arthritis of the lumbar spine.

2. Entitlement to service connection for right arm numbness also claimed as secondary to the service-connected status post discectomy L5-S1 with residual loss of motion, residual scarring, and degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to June 1990.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, with jurisdiction later transferred to the RO located in Atlanta, Georgia.

The Board remanded this case in November 2014 and April 2015.  Then in a December 2015 decision the Board denied the claims.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court), wherein the parties to that action entered into a Joint Motion for Partial Remand (Joint Motion).  Granted by                  June 2016 Court order, the Joint Motion sent the case back to the Board.  

Previously granted by the Board's December 2015 decision was the issue of entitlement to service connection for skin condition of the scrotal area.  A January 2016 RO rating decision implementing that decision assigned the initial disability rating and effective date of service connection.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.                  § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran claims service connection for cervical spine disorder and right arm numbness, namely, secondary to service-connected status post discectomy L5-S1.  VA recognizes secondary service connection for conditions originally caused by service-connected disability.  See 38 C.F.R. § 3.310(a) (2016).  Not to be overlooked, secondary recovery is also for conditions chronically aggravated by service-connected disability.  See 38 C.F.R. § 3.310(b) (2016).  See also, Allen v. Brown, 7 Vet. App. 439 (1995).  See too, Anderson v. West, 12 Vet. App. 491, 495-496 (1999), citing Libertine v. Brown, 9 Vet. App. 521, 522 (1996).

The June 2016 Joint Motion to Remand determined that the medical opinions of record did not adequately address whether the Veteran's cervical spine condition was aggravated beyond the natural progression by his service connected lumbar spine condition. See El-Amin v. Shinseki, 26 Vet.App. 136, 140 (2013) (a medical opinion is inadequate when fails to adequately address the question of aggravation). Thus, in accordance with the terms of the Joint Motion, the Board must remand the issue of entitlement to service connection for a cervical spine condition for another opinion that adequately addresses aggravation.

With regard to the Veteran's claim of entitlement to service connection for a right upper extremity disability, the Joint Motion found that because the evidence suggests that this condition may be related to the cervical spine condition, this issue was inextricably intertwined with the cervical spine claim. Accordingly, adjudication on this claim must be held in abeyance until the cervical spine claim is ready for adjudication.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient treatment records, then associate them with the             Veterans Benefits Management System (VBMS) electronic record.

2. Schedule the Veteran for a VA orthopedic examination for a cervical spine disability with an examiner who has not previously examined or provided an opinion in the Veteran's case.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination, to include all prior examinations and opinions.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

Initially, the examiner should identify all cervical spine conditions present, to include previously diagnosed cervical spine degenerative disc disease.

Second, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any identified cervical spine condition(s) were caused by the Veteran's service-connected lumbosacral spine disability, status post discectomy L5-S1 (with loss of motion, scarring, arthritis) or chronically aggravated by the Veteran's service-connected lumbosacral spine disability.  

In providing the requested opinions, the examiner's review is requested of prior VA examinations and opinions of record (since at least 2009). 

The examiner should include in the examination report a rationale for all opinions stated.  If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

3. Review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998). Specifically, the RO should make sure that the examiner addressed the question of whether the Veteran's cervical spine condition was aggravated by his service-connected lumbar spine disability.

4. Then readjudicate the claims on appeal in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

